In this case Patterson sues Treese upon two promissory notes upon which there is a balance of $375 claimed to be due, and seeks judgment thereon. Treese in his answer admits the execution of the notes, but states that they were given in payment for some lots and asks for specific performance against Patterson, requiring him to furnish a warranty deed to these lots. In the trial of the case the court attempted to adjudicate the equities between the parties, not within the issues, and entered up a judgment for Patterson for $150, from which judgment Patterson appeals to this Court.
The defendant files no brief. We are under the belief, and so find, that the contentions of the appellant that the court erred in rendering a judgment not within the pleadings, are correct, so, therefore, for that reason the cause is reversed and remanded. Rogers v. Bass  Harbor, 47 Okla. 786,150 P. 706; Paulsen v. Western Electric Co., 67 Oklahoma, 171 P. 38.
OWEN, C. J., and RAINEY, PITCHFORD, McNEILL, and BAILEY, JJ., concur.